DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a gamma voltage compensation circuit for a display. 
Independent claim 13, and its dependent claims, are drawn to the general notion of a gamma voltage compensation method for a display. 
Independent claim 18, and its dependent claims, are drawn to the general notion of a source driver containing a gamma voltage compensation circuit for a display. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a calculation circuit, connected to the generation circuit, and configured to acquire the plurality of voltage compensation amounts and select gamma voltages corresponding to the plurality of standard gray scale levels from a plurality of initial gamma voltages, corresponding to a plurality of gray scale levels of a display panel and obtained 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Sasaki; Hisashi et al., US 20070120792 A1, describes a gamma voltage compensation circuit having a generation circuit, a calculation circuit, and a gamma circuit (see Figs. 1, 5, 7), but does not describe an operational amplifier wired as a unity gain buffer amplifier, nor does Sasaki describe a reference signal generator driving a resistance ladder with a sawtooth waveform or a calculation circuit, connected to the generation circuit, and configured to acquire the plurality of voltage compensation amounts and select gamma voltages corresponding to the plurality of standard gray scale levels from a plurality of initial gamma voltages, corresponding to a plurality of gray scale levels of a display panel and obtained according to a gamma curve and a 
Hara; Taro et al., US 20060022925 A1, describes a grayscale voltage generation circuit containing an operational amplifier wired as a unity gain buffer amplifier (see [0120]), but does not describe a calculation circuit, connected to the generation circuit, and configured to acquire the plurality of voltage compensation amounts and select gamma voltages corresponding to the plurality of standard gray scale levels from a plurality of initial gamma voltages, corresponding to a plurality of gray scale levels of a display panel and obtained according to a gamma curve and a transmittance-voltage curve, as a plurality of reference gamma voltages, and to obtain a plurality of standard voltage signals based on the plurality of reference gamma voltages and the plurality of voltage compensation amounts, wherein the plurality of reference gamma voltages are also in one-to-one correspondence to the plurality of standard gray scale levels; 
Nishimura; Motoaki, US 20100225511 A1, describes a gamma voltage compensation circuit having an operational amplifier wired as a unity gain buffer amplifier (see Fig. 1A), but does not describe a calculation circuit, connected to the generation circuit, and configured to acquire the plurality of voltage compensation amounts and select gamma voltages corresponding to the plurality of standard gray scale levels from a plurality of initial gamma voltages, corresponding to a plurality of gray scale levels of a display panel and obtained according to a gamma curve and a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Michael J Eurice/Primary Examiner, Art Unit 2693